FILED IN
                                                                            70URT OF APDf/u.«

                                                                              ';:rp 1 3 ]qqc    *i
                                                                          CLERK, 5th DI61K1CT




        IN THE COURT OF CRIMINAL APPEALS
                                   OF TEXAS                 A fl o
                                      NO. 73,504



            EX PARTE GEORGE LEROY TUCKER, JR., Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                             FROM DALLAS COUNTY



      The opinion was delivered per curiam.


                                     OPINION




      This is apost-conviction application for awrit ofhabeas corpus forwarded to this
Court pursuant to Article 11.07, V.A.C.C.P. Applicant was convicted ofthe offense of
aggravated assault, and punishment was assessed at forty-five years imprisonment. This
conviction was affirmed. Tucker v. State. No. 05-95-01079-CR (Tex. App.- Dallas,
opinion delivered June 24,1996, no pet.).
       Applicant contends, inter alia, that he was denied an opportunity to file apetition
                                  #mizm*mmm*




for discretionary review because his appellate attorney did not notify himthat his

conviction had been affirmed. The trial court, upon an affidavit from Applicant's counsel

on appeal, has recommended that relief be granted, and we agree. $££ Ex Parte Wilson.

956 S.W.2d 25 (Tex. Crim. App. 1997).

       Habeas corpus relief is granted, in part, and Applicant is granted leave to file an

out-of-time petition for discretionary review from his conviction in cause number F-94-

62471-HR from the 2658th Judicial District Court of Dallas County. Applicant is ordered

returned to the point at which he can file a meaningful petition for discretionary review.

For purposes of the Texas Rules of Appellate Procedure, all time limits shall be

calculated as if the Court of Appeals' decision had been rendered on the day the mandate

of this Court issues. We hold that shouldApplicant desireto seek discretionary review,

he must take affirmative steps to seethathis petition is filed in the Court of Appeals

within thirty days of the date the mandate of this Court has issued.

       Applicant's remaining claims arehereby dismissed.


DELIVERED: September 8, 1999
DO NOT PUBLISH
                                               O o    /    .,         WVI U.S.POSIAGE
                                               «>•-
                                                           SEP-9'99
                                               UICO
                                     flfrjc*   sec                           50 2 6 1
Court of Criminal Appeals
       $ox 12308
                                    LISA ROMBOK
    Capitol Station
                                   CLERK       5TH COURT OF APPEALS
   ®u6tinMtxa$787U                 COURTHOUSE             600 COMMERCE 2ND FLOOR
                                   DALLAS TX 752 02
                                   73,504
                            txnm               lli>ilihlml>lllmiililil,ill